Case 3:19-cv-00063-MMA-WVG Document 1-1 Filed 01/10/19 PageID.4 Page 1 of 6




                             EXHIBIT A
                TO THE NOTICE OF REMOVAL
   OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
Case 3:19-cv-00063-MMA-WVG Document 1-1 Filed 01/10/19 PageID.5 Page 2 of 6




     1   BRAL & ASSOCIATES                                                               ELEC.TROIUCALLV FILED
         S. SBANBRAL,ESQ. 190489 '.                                                       Superiar   °QQ~1tt   ;:if Ci11if'gmia,
     2   8mail: seanbra\~gmail.com  .                                                          Courtly CJf' San Dies~
         1875 CENTURPARKEAST, SUITE 1770                                                   05/0712!0.18 at 12:D9:01 PM
     3   LOS ANGELES, CALIFORNIA 90067
         TEL (310)789-2007                                                                 Clerk af' the Sup:erior Cr.nut
                                                                                       By 'Valeria Ccurt1-eras, Deputy Clem
     4   FAX(310)789-2006.
     5   Attorneys for   Plain.ti~
         IRMA LETICIA~AEZ
    '6

     1                      SUPERIOR COURT OF THE STATE OF CAL.IFORNIA
     8                      COUNT\:' 01<"' SAN DIEGO, CENTRAL COURTHOUSE
     9
         IRMA LETICIA PAEZ                                     CASE NO.: 37-2018-00022681-CU·PO-CTL
    10
                                  P laintiff,
   11    vs.                                                   COMPLAINT FOR DAMAGES
   12                                                          1.        NEGLIOENCE\PREMISE
         COSTCO WHOLESALE                                                LrABILJTY         .
    13   CORPORATION, a California
         Corporation; MITCH FISH; and DOES 1
    14   through 20, inclusive. .
   15                             Defendants.
   16
   17
                PI afnti.ff alleges:
   18
         1. .   Plaintit; IRMA LETICIA PAEZ, is .and at all times 1-elevant herein was an individual
   19
                residing witliin the County of San Diego, State of California.
   20
         2.     Plaintiff, IRMA LETICIA PAEZ, is informed and believes and thereon alleges that
   21
                Defendants, COSTCO WHOLESALE CORPORATION, o. California Corporation, and
   22                                                                     .                      .
                MITCH FISH, are and at all relevant times. heroin were busine..cis entities formed and
   23
                operating, and an individual residing within the State of California, County of San Diego.                         .,
   24                                                                                                                               '
         3.     The true names and capacities, whether indiVidual, co.cpor~te., associate or othenvise, of
   25                                     .                          .                                     .
                Defendants DOES 1 through 20, inclu~ive, are unknown to Plaintiff, wh~ therefore sues
   26
  ' 27
                                                CO!YIPLAINT FOR DAMAGES
   28                                                      1
Case 3:19-cv-00063-MMA-WVG Document 1-1 Filed 01/10/19 PageID.6 Page 3 of 6




                                                                                                               iI
   1        said Defendants by such fictitious names, and Plaintiff will seek leave of Court to amend
  2         this Complaint to show the hue natnes and capacities thereof when the same have been
                                                                                                               II
                                                                                                               I
  3         ascertained.
                                                                                                              ·!
  4    4.   Plaintiff is informed and believes nnd thereon alleges that each of the Defendants                 I




  5         designated herein as a DOE is responsible, negligently or in some other manner, for the
  6         events and happenings herein referred to, and thereby proximately caused injuries and
  7         damages to the Plaintiff as hereinafter alleged.
  8    5.   Defendants at all times mentioned herein were the agents, servant<J, employers,
  9         employees, parlllers, members, shareholders, officers, directo1·s, joint venttu·ers, and alte1·
 10         egos of each other, and in doing or failing to do th~ things hereinafter mentioned were
 J.1        acting within the purpose and scope of her agency and employment and with the
 12         knowledge nnd consent of each other and with such a unity of interests between each
 13         other and with the individual owners of each corporate or government entity thnt any
 14         corporate or goverruneut shield or fictitious entity should be disregarded.
 15    6.   As used herein the term "Defendants" means all Defendants, both jointly and severally,
 16         and references by name to any named Defendant shall include all Defendants, including
 17         but not limited to Doe Defendants, both jointly and severally.
 18    7.   Each and. all of the acts, events and injuries alleged hereinafter, took place and were
 19         sustained on or about May 7, 2016 in the County of San Diego, State of California.
 20    8.   At all times mentioned herein, Defendantll owned, maintained, controlled, managed,
 21         supervised and\or operated the property located at or near 650 Gateway Center Drive,
 22         Sen. Diego, CA 92102. At the aforementioned time and pince Defendants so negligently
 23         mainta.lned, controlled, managed, operated, inspected, end\or supervise said Premises as
 24         to preve11t fo1·e..<;eeable users, customers and invitees, such as Plaintiff, from being
 25         exposed to perilous and unsafe condi~oos, inclusive without limitation wet and slippery
 26         floors, without warnings, causing the Plaintiff to foll and thereby sustain the hereinafter
 27
 28                                   COMPLAINT FOR DAMAGES
                                                 2
Case 3:19-cv-00063-MMA-WVG Document 1-1 Filed 01/10/19 PageID.7 Page 4 of 6




   1           described injuries and damages.
  2    9.      Defendants knew or in exercise ofreasonable care should have known such actions and
  3            omissions constituted a dangerous and an unreasonable risk ofhann of which Plaintiff at
  4            all times was unaware of.
  5    10.     Defendants negligently failed to take steps to eithe1· make the condition safe or warn the
  6            Plaintiffofthe dangerous condition, thereby causing the hereinafte1: described injuries and
  7           damages to the Plaintiff.
  8    11.    As the direct and proximate result of the negligence of the above named Defenclant(s),
  9           and each of them, Plaintiff was hurt and injured in her health, strength and activity,
 10           sustaining serious injuries to body and severe shock and injuries to the nervous system
 11           and person, all of which injuries have caused and continue to cause Plaintiff great mental,
 12           physical m1d nervous pain and suffering, all to the Plaintiff's general damages in an
 13           amol.lnt in excess of the jurisdictional minimum of this Court.
 14    12.    As a fu1ther and direct and proximate result of the negligence of the Defendants, Plaintiff
 15          . was required to and did incur medical and incidental expenses thereby. The exact amount
 16           of such expenses is presently unknown to Plaintiff ancl Plaintiff will seek leave of Coui:t
 17           to amend this Complaint to set forth the exact amount thereof when the same has been
 18           ascertained.
 19    13.    Plruntiff is informed a11d believes and thereon alleges that as the direct result and
 20           proximate cause of the negligence ofilie Defendants, and each of them, Plaintiff will, for
 21          . a period to time in the future, be required to employ physicians and incur additional
 22           medical end incidental expenses thereby. The exact amount of such expenses is presently
 23           unknown to Plaintiff and Plaintiff will seek leave of Court to amend this Complaint to set
 24           forth the exact amount thereof when the same has been a.'!certained.

 25'   14.    At the time of the above mentioned incident, Plaintiff was gainfully employed. As a
 26           further and direct and proximate result of the negligence of the Defendant(s), Plaintiff
 27
                                          COMPLAINT FOR DAMAGES
 28
                                                     3
Case 3:19-cv-00063-MMA-WVG Document 1-1 Filed 01/10/19 PageID.8 Page 5 of 6




  1              was unable to attend to her usual employment and has/have lost income. The ex.act
  2          amount of such damages is presently unknown to Plaintiff and Plaintiff will seek leave of
  3          court to amend this complaint to set forth the exact a.mount thereof when the same has           .\

                                                                                                              ~
                                                                                                             ·!
  4          been ascertained.
  5    JS.   Plaintiff is info1med and believes and thereon alleges that as a direct and proximate i·esult
  6          of the negligence of the Defendants, and each of fuem, Plaintiff wiJl, for a period of time
  7          in the future, be unable to attend and\or obtain gainful employment or that her ability to
  8          obtain gainful employment is diminished and\or her earning capacity has been
  9          diminished. The exact amount of such losses is presently unknown to Plaintiff and
 10          Plaintiff will seek leave of court to amend this Complaint to set forth the exact amount        _,

 11          thereof when the satne has been ascertained.
 12          WHF.REFORE, Plaintiff prays for judgment against the Defendants, and each of them, as
 13   follows:
 14          1.        General damages, according to proof an~ in an amount in exce8s of the
 15                    jurisdictional minimwn of this Court;
 16          2.        Medical and incid~ntal expenses according to proof;
 17          3.        All other special and incidental damages according to proof;
 18          4,        Loss of earnings according to proot;
 19          5.        Loss of earning capacity acco1·ding to proof;
 20          6.        Pre-judgement interest according to proof;
 21          7.        Costs of suit incurred herein;
 22          8.        Punitive damages according to proof;
 23          9.        Attorney's fees as prnvided by Jaw;

 24   "
 25   \\

 26   \\
 27
 28                                     COMPLAINT FOR DAMAGES
                                                        4
Case 3:19-cv-00063-MMA-WVG Document 1-1 Filed 01/10/19 PageID.9 Page 6 of 6




  1         10.   Such other and further relief as the Court may deem just and proper.

  2
  3   DATED: May 71 2018

  4

  5
  6
  7
  8
  9
 10
 11
 12

 13
 14
 15
 16
 17
 18
 19

 20
 21
 22
 23
 24
 25
 26
 27
                                   COMPLAINT FOR DAMAGES
 28
                                              5
